Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered April 10, 1989, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal as part of his plea agreement. As we find that this waiver was made freely, knowingly, and voluntarily, the defendant’s appeal must be dismissed (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Kunzeman, Sullivan and Ritter, JJ., concur.